DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-16, in the reply filed on 11/10/2022 is acknowledged. It is additionally noted that non-elected claims 1-11 and 17-20 are cancelled. New claims 21-31, which are grouped in Group II, are added.
Applicant is correct in the interpretation that Species B2 for Election B was intended to state “A structure having a top member with open top and bottom portions and solid sides and a bottom member with open top and bottom portions and solid sides.” 
Claims 1-11 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 15 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/10/2022. Additionally, the non-elected claims 1-11 and 17-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the article further comprises a partial mold where the interconnected, thermoplastic polymeric members are placed in the partial mold.  Claim 21 recites the interconnected thermoplastic polymeric members are placed in a partial mold. However, claim 12 (from which claim 21 depends) recites the article is capable of being foamed and comprise the interconnected thermoplastic polymeric members.
It is unclear (A) whether the article is the interconnected thermoplastic polymeric members and the article is placed into a partial mold or (B) whether the article is the entire partial mold and interconnected thermoplastic polymeric members together. If the intent of the claims is to recite that the article comprising the interconnected thermoplastic polymeric members is placed into a partial mold, the claims do not recite this and this would be a process step. If the intent of the claims is to recite the article comprises both a partial mold and interconnected thermoplastic polymeric members, then it is unclear how a portion of the article (interconnected thermoplastic polymeric members) can be placed into another portion of the article (partial mold).
The instant specification states that the partial mold may be adjacent to the article (last two lines of pg. 2 of the instant specification). This indicates that the partial mold is not part of the article, but is used in the formation of the article, and is part of a process or product-by-process limitation. Because the scope of claim 21 is unclear the claim is indefinite. Claims 23-24 depend from claim 21 and do not clarify the above issue and are therefore also indefinite. 
Claim 25 recites “wherein the interconnected, thermoplastic polymeric members are configured to form a midsole for an article of footwear when foamed.” Claim 12, on which claim 25 depends, recites “an article capable of being foamed,” wherein the article comprises “interconnected, thermoplastic polymeric members.” It is unclear if the article recited in claim 25 is the same article as claim 12 and if not, it is unclear how the interconnected, thermoplastic polymeric members can foamed into a different article (midsole) than the article of which they are a part. It appears that claim 25 is attempting to recite that the article is configured to form a midsole for footwear when foamed, but this is not what is stated in claim 25. Therefore, claim 25 is indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 2014/0182170).
Wawrousek et al. teaches a shoe sole having a top portion and a bottom portion which are spaced by interconnected, thermoplastic polymeric members to define openings therebetween. See Figures 39A, 39B, 41B and 42, for example, as well as 50.
Wawrousek et al. teaches that a blowing agent is added to the manufacturing material either during extrusion or after powderization of raw materials and as a result, a part can be formed through additive manufacturing that include a blowing agent designed to foam and expand the part upon exposure to controlled conditions such as controlled heat and pressure. See ¶283. Examples of the material used to produce the midsoles of Wawrousek et al. are thermoplastics (see last sentence of ¶275). In this manner, Wawrousek et al. teaches an article capable of being foamed (because in embodiments a foaming agent is added), the article comprising interconnected thermoplastic polymeric members, wherein the interconnected thermoplastic polymeric members include a plurality of units having a top thermoplastic polymer member and a bottom thermoplastic polymer member opposite the top thermoplastic polymer member, and connecting members interconnecting the top member and bottom member, wherein the top and bottom are spaced by the connecting members to define openings therebetween. Again, see Figures 41B and 42. A blowing agent which is used to produce a foamable article is, for example, nitrogen or carbon dioxide. See ¶283. The articles include midsoles. See entire document and, for example, ¶243-244. The midsole has an upper surface (see 555 in Figure 42) and a lower surface (560 in Figure 42).
Wawrousek et al. teaches that a blowing agent, such as nitrogen, may be added to the manufacturing material and is configured to expand in a post processing mold (¶283). Thus, Wawrousek et al. teaches embodiments where the structure formed contains the blowing agent (is infused with an inert gas). This includes the top surface of the structure (corresponding to the claimed top thermoplastic polymeric member) and the bottom surface of the structure (corresponding to the claimed bottom thermoplastic polymeric member) and meets the limitation that the top and bottom polymeric members are infused with at least one inert gas. It would have been obvious to one of ordinary skill in the art, based on the teachings of Wawrousek et al., to produce an article (midsole), where the structure formed (midsole) contains the blowing agent (i.e. is infused with an inert gas), includind the top surface of the structure (corresponding to the claimed top thermoplastic polymeric member) and the bottom surface of the structure (corresponding to the claimed bottom thermoplastic polymeric member) because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding instant claim 13, Wawrousek et al. teaches that the size, shape, and structural properties of the cells (spaces) can be varied to impart the desired characteristics to the midsole. Thus, it would have been obvious to one of ordinary skill in the art to produce openings with a dimension that meets instant claim 13, depending on the desired dimensions and characteristics for the midsole. See ¶226 of Wawrousek et al.
Fig. 34A-F shows an example of a sole where the top surface (corresponding to the claimed top thermoplastic polymeric member) has openings (Fig. 34C), the bottom surface (corresponding to the claimed bottom thermoplastic polymeric member) has openings (Fig. 34D), each of the top and bottom surfaces have a side around them that does not have any openings (Fig. 34E). The structure of Fig. 34A-F meets the limitations of claim 16.
Regarding instant claims 26-28, the interconnected, thermoplastic polymer members are arranged in a pattern that includes at least three repeating cube units in a sequence in at least one direction. See Figures 39A and 39B, and ¶243. The pattern repeats in two directions perpendicular to each other. Additionally, Wawrousek et al. teaches that the lattice making up the midsoles may be made up of cubes (see ¶226 and ¶241).
It would have been obvious to one of ordinary skill in the art to that the degree of foaming is dependent on the amount of blowing agent present and that to get the largest degree of foaming, the maximum amount of blowing agent should be used. This amount of blowing agent would be the saturation point because at the saturation point, no additional blowing agent can be infused into the material. In other words, it would have been obvious to use an amount of blowing agent at the saturation point of the articles of Wawrousek et al. in order to achieve the highest degree of foaming should that be desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766